DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant discloses that the first and second conical surfaces are formed in a ball and socket arrangement. However, it is unclear how this can be considered a true ball and socket arrangement. A ball and socket arrangement is a joint in which a ball moves within a socket so as to allow rotary motion in every direction within certain limits (Merriam-Webster online). It is unclear how this is possible since the pin is retained and can only rotate in two directions at most. Secondly, in Applicant’s specification, the ball and socket arrangement refers to the head end of the bolt 136 – not the post. It is unclear what Applicant is attempting to disclose. For the purposes of examination, the claim will be interpreted as in reference to a ball and socket arrangement between the head end of said post and bushing, with rotational movement only possible in two directions rather than all directions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth US 5758913 (Hereinafter referred to as Roth) and further in view of Spring-i-pedia (NPL) and further in view of Chang US 20150308170.  
NOTE: Amendments are underlined for clarity purposes. 

Regarding claim 6, Roth does not teach specific method steps, however Roth teaches an apparatus of a strike plate mounting bolt assembly for resiliently mounting a strike plate to a door, wherein the strike plate includes a first through bore (annotated figure) defining a cavity (annotated figure) having a ledge (annotated figure) that is recessed form an outer surface (annotated figure) of said strike plate, wherein the strike plate mounting bolt assembly includes a bolt (56) and a post (50), wherein said post includes a head end (annotated figure) and a shaft end (annotated figure), and wherein said shaft end is connected to said bolt, and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Roth also teaches a method of tuning a force/deflection characteristics characteristic of a strike plate mounting bolt assembly for resiliently mounting a strike wherein the strike plate includes a first through bore (annotated figure) defining a cavity (annotated figure) having a ledge (annotated figure) that is recessed form an outer surface (annotated figure) of said strike plate, said method comprises the steps of: 
a) providing a collection of washers (pair of 52), each of said Belleville washers having a certain force/deflection characteristic (col.4 lines 11-20, the pair of 52 are flexible and therefore has a certain force/deflection characteristic); 
b) determining the force/deflection characteristics characteristic of said strike plate mounting bolt assembly needed to permit a predetermined amount of movement of said door in an opening direction (col.2 lines 9-38; col.3 lines 56- col. 4 lines 10, col. 4 lines 40-45; col. 5 lines 20-28) while said strike plate remains in contact with an energized electromagnet (40) mounted to a door frame (42);
c) selecting a resilient member (both washers 52 are flexible, and therefore considered a “resilient member stack”) stack comprising two or more washers from the said collection of Belleville washers in accordance with the said determined force/deflection characteristics characteristic of said strike plate mounting bolt assembly; and 
d) assembling the said strike plate mounting bolt assembly using the said selected resilient member stack, achieving said determined force/deflection characteristics characteristic of said strike plate mounting bolt assembly through compression of the said resilient member stack while said door moves through said predetermined amount towards an position and said strike plate remains in contact with said energized electromagnet (col.2 lines 9-38; col.3 lines 56- col. 4 lines 10, col. 4 lines 40-45; col. 5 lines 20-28).
	Roth does not explicitly teach that said washers are Belleville washers nor does Roth teach wherein said selected resilient member stack is disposed between said head end of said post and said ledge of said strike plate thereby.  Spring-i-pedia teaches the concept of the use of a Belleville washer in order to give the washer a spring characteristic; 

	(claim 13) wherein each of said two or more Belleville washers in said selected resilient member stack include a convex surface (Spring-i-pedia figures), and wherein said convex surfaces of adjacent said two or more Belleville washers in said selected resilient member stack are facing opposite directions in said assembled strike plate mounting bolt assembly  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Roth with washers that are explicitly Belleville washers, with convex surfaces, wherein said convex surfaces are facing the same direction and facing opposite directions as taught by Spring-i-pedia, in order to support high loads with relatively small deflections in an assembly (Spring-i-pedia). 
	
	Chang teaches the concept wherein said selected resilient member stack (23) is disposed between said head end (211) of said post (21) and said ledge (bottom surface of cavity in strike plate 2) of said strike plate (2) thereby. 
	
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Roth and Spring-i-pedia with the placement of the resilient member stack to be disposed between the head end of said post and said ledge of said strike plate as taught by Chang in order to allow movement of the post to move axially (Chang, col. 3 lines 53-

Regarding claim 7, Roth, in view of Spring-i-pedia & Chang, further teaches the method of claim 6 wherein said predetermined amount of door movement is between 1/8 inches and 3/4 inches (Roth, col. 2 lines 35-38).

Regarding claim 12, Roth, in view of Spring-i-pedia & Chang, further teaches the method of claim 6 wherein each of said two or more Belleville washers in said selected resilient member stack include a convex surface (conical shape creates the convex surface, see Spring-i-pedia’s figure below), and wherein said convex surfaces of said two or more Belleville washers in said selected resilient member stack are facing the same direction (in order to fit together) in said assembled strike plate mounting bolt assembly.

Regarding claim 13, Roth, in view of Spring-i-pedia & Chang, further teaches the method of claim 6 wherein each of said two or more Belleville washers in said selected resilient member stack include a convex surface (Spring-i-pedia figure), and wherein said convex surfaces of adjacent said two or more Belleville washers in said selected resilient member stack are facing opposite directions in said assembled strike plate mounting bolt assembly.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth US 5758913 (Hereinafter referred to as Roth) and Spring-i-pedia (NPL) and Chang US 20150308170,  as applied to claim 6 above, and further in view Grass US 3603632.


	Grass teaches the concept of an assembly further including a bushing (col.1 lines 5-17) for a post (the conical pin, i.e. where the head end of said post is conical) disposed around said head end of said post. 
	Grass further teaches: 
	(claim 15) wherein said head end of said post includes a second conical surface, and wherein said first conical surface is configured for receiving said second conical surface (col.1 lines 5-17); 
	(claim 16) wherein said first conical surface and said second conical surface are formed in a ball and socket arrangement (pin moves within depression of bushing therefore together, qualifies as a ball and socket type of arrangement to provide rotating movements in two directions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of Roth & Spring-i-pedia & Chang with the addition of the conical bushing, disposed around the head end of said post, wherein said head end of said post includes a second conical surface, and wherein said first conical surface is configured for receiving said second conical surface, wherein said first conical surface and said second conical surface are formed in a ball and socket arrangement as taught by Grass, in order to resist movement of the pin relative to the assembly (Grass, col.1 lines 5-17). 
	The combined device of Roth, Spring-i-pedia, Chang and Grass further teaches wherein step d) further includes disposing said bushing (Grass) between said head end (Roth) of said post (Roth) and said selected resilient member stack (Spring-i-pedia). 



Regarding claim 16, the combined device of Roth, Spring-i-pedia, Chang and Grass further teaches method of claim 14 wherein said first conical surface and said second conical surface are formed in a ball and socket arrangement (Grass). (Grass, col.1 lines 5-17)

NPL Figures
Roth et al. 


    PNG
    media_image1.png
    709
    877
    media_image1.png
    Greyscale


Spring-I-Pedia


    PNG
    media_image2.png
    194
    618
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. Arguments are in reference to amended claim limitations which have been addressed in the modified rejection above with another reference, Chang US 20150308170.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to strike plate mounting bolt assemblies.
Related but not relied upon art: 
Liao US 9062482 
Chang US 8292337
Chang US 6260892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 17, 2021